MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Jun 23 2020, 10:55 am
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Chris M. Teagle                                          Curtis T. Hill, Jr.
Muncie, Indiana                                          Attorney General of Indiana
                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Timothy W.C. Thompson,                                   June 23, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2933
        v.                                               Appeal from the Jay Circuit Court
                                                         The Honorable Brian D.
State of Indiana,                                        Hutchison, Judge
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         38C01-1812-F2-23



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2933 | June 23, 2020                 Page 1 of 9
[1]   Timothy Thompson appeals his convictions for Level 2 Felony Dealing in

      Methamphetamine,1 Level 6 Felony Unlawful Possession of a Syringe,2 Level 6

      Felony Maintaining a Common Nuisance,3 and Class B Misdemeanor

      Possession of Marijuana.4 Thompson argues that the trial court erroneously

      admitted evidence stemming from a search of his residence and that the

      evidence is insufficient to support his convictions for dealing in

      methamphetamine and possession of marijuana. Finding no error and

      sufficient evidence, we affirm.


                                                       Facts
[2]   In October 2018, Thompson was released from incarceration to parole. As part

      of his parole agreement, Thompson agreed that his “person and residence or

      property under [his] control may be subject to reasonable search by [his]

      supervising officer or authorized official of the Department of Correction if the

      officer or official has reasonable cause to believe that the parolee is violating or

      is in imminent danger of violating a condition to remaining on parole.” Tr.

      Supp. Hrg. Ex. 1.




      1
          Ind. Code § 35-48-4-1.1(a)(2), -1.1(e)(1).
      2
          Ind. Code § 16-42-19-18(a).
      3
          Ind. Code § 35-45-1-5(c).
      4
          I.C. § 35-48-4-11(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2933 | June 23, 2020   Page 2 of 9
[3]   In December 2018, Thompson tested positive on a drug screen, which was a

      violation of the conditions of his parole. On December 13, 2018, Thompson’s

      parole officer and a deputy went to Thompson’s residence to serve an arrest

      warrant based on the positive screen. Once inside the residence, the parole

      officer and deputy observed several items in plain view indicating that

      Thompson was violating his parole, including a brillo pad, spoon with a white

      residue, a glass pipe, corner cut baggies, and loose green leafy material. Once

      Thompson was in custody, the parole officer removed Thompson’s wallet from

      his pants. The wallet contained a syringe and $370. The parole officer also

      found a capsule containing a brown substance in Thompson’s pants pocket.


[4]   Upon seeing the items in plain view and obtaining the items on Thompson’s

      person, the parole officer decided to search the residence further. In the living

      room, there was a chest, which held a scale, tin foils, baggies, a brillo pad, a

      methamphetamine smoking pipe, four bags containing a substance later

      determined to be methamphetamine, and one bag containing a substance later

      determined to be marijuana. The bags of methamphetamine were later

      determined to hold the following amounts, respectively: 8.12 grams of

      methamphetamine and dimethylsulfone; 9.60 grams of methamphetamine; 2.52

      grams of methamphetamine and dimethylsulfone; and 1.13 grams of

      methamphetamine. The total amount of adulterated and pure

      methamphetamine was 21.37 grams.


[5]   On December 14, 2018, the State charged Thompson with Level 2 felony

      dealing in methamphetamine, Level 6 felony unlawful possession of a syringe,

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2933 | June 23, 2020   Page 3 of 9
      Level 6 felony maintaining a common nuisance, and Class B misdemeanor

      possession of marijuana. Thompson moved to suppress the evidence

      discovered when the parole officer searched his residence after he was placed in

      custody; the trial court denied the motion.


[6]   Thompson’s jury trial took place on October 28, 2019. The jury found him

      guilty as charged. The trial court later sentenced Thompson to an aggregate

      term of twenty years imprisonment. Thompson now appeals.


                                   Discussion and Decision
                                  I. Admission of Evidence
[7]   Thompson first argues that the trial court erroneously admitted the evidence

      found by his parole officer in the search of his residence after he was taken into

      custody. Trial courts have broad discretion to admit evidence and we will

      reverse only when the admission is clearly against the logic and effect of the

      facts and circumstances and the error affects a party’s substantial rights.

      Guilmette v. State, 14 N.E.3d 38, 40 (Ind. 2014). In reviewing the trial court’s

      decision, we will consider only the evidence in favor of the trial court’s ruling

      and any unrefuted evidence in the defendant’s favor. Reaves v. State, 586
N.E.2d 847, 857 (Ind. 1992).


[8]   At the time of the search, Thompson was on parole and had signed a parole

      agreement. As such, the proper question in this case is whether the search

      conformed to the parameters of the parole agreement. See Samson v. California,

      547 U.S. 843, 857 (2006) (holding that the Fourth Amendment does not
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2933 | June 23, 2020   Page 4 of 9
       prohibit a police officer from conducting a suspicionless search of a parolee

       when the parolee had agreed in writing to be subject to search by an officer with

       or without a search warrant and with or without cause); State v. Vanderkolk, 32
N.E.3d 775, 779 (Ind. 2015) (holding that “Indiana probationers and

       community corrections participants, who have consented or been clearly

       informed that the conditions of their probation or community corrections

       program unambiguously authorize warrantless and suspicionless searches, may

       thereafter be subject to such searches during the period of their probationary or

       community corrections status”).


[9]    One of the parole conditions to which Thompson agreed was that his “person

       and residence or property under [his] control may be subject to reasonable search

       by [his] supervising officer or authorized official of the Department of

       Correction if the officer or official has reasonable cause to believe that the

       parolee is violating or is in imminent danger of violating a condition to

       remaining on parole.” Tr. Supp. Hrg. Ex. 1 (emphasis added). Thompson’s

       parole officer plainly had reasonable cause to believe that Thompson had

       violated parole based both on the positive drug screen and on the items in plain

       view in Thompson’s residence. What we must determine, therefore, is whether

       the search of Thompson’s residence was reasonable.


[10]   The parole officer knew that Thompson had provided a positive drug screen.

       Upon entering Thompson’s residence, the parole officer and deputy observed in

       plain view a brillo pad, spoon with a white residue, a glass pipe, corner cut

       baggies, and loose green leafy material. After placing Thompson in custody

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2933 | June 23, 2020   Page 5 of 9
       and searching his person, the officers obtained his wallet, which held $370 and

       a syringe, and found a capsule with a brown substance in his pocket. All these

       facts together led the officers to determine that a further search of the residence

       was warranted. The search itself was limited in scope to Thompson’s living

       room area, which was a room in close proximity to the drug-related items in

       plain view, and there is no evidence that the search occurred at an unreasonable

       time or lasted for an unreasonable amount of time.


[11]   Given the contraband in plain view and on Thompson’s person and the limited

       nature of the search, we find that the search of Thompson’s residence after he

       was in custody was reasonable. Consequently, the search conformed to the

       parameters of the parole agreement and the trial court did not err by admitting

       the evidence.


                                             II. Sufficiency
[12]   Next, Thompson argues that the evidence is insufficient to support his

       convictions for dealing in methamphetamine and possession of marijuana.

       When reviewing the sufficiency of the evidence supporting a conviction, we will

       affirm if the probative evidence and reasonable inferences drawn therefrom

       could have allowed a reasonable trier of fact to find the defendant guilty beyond

       a reasonable doubt. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). We

       will neither reweigh the evidence nor assess witness credibility. Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2933 | June 23, 2020   Page 6 of 9
                              A. Dealing in Methamphetamine
[13]   To convict Thompson of Level 2 felony dealing in methamphetamine, the State

       was required to prove beyond a reasonable doubt that he knowingly possessed

       at least ten grams of pure or adulterated methamphetamine with the intent to

       deliver or finance the delivery of the methamphetamine. I.C. § 35-48-4-

       1.1(a)(2), -1.1(e)(1). The only element that Thompson challenges is whether the

       State proved beyond a reasonable doubt that the amount of methamphetamine

       he possessed totaled at least ten grams.


[14]   The officers found four packages of methamphetamine in Thompson’s

       residence. The two packages of methamphetamine adulterated5 with

       dimethylsulfone totaled 10.64 grams; the two packages of pure

       methamphetamine totaled 10.73 grams. Thompson argues that the two

       packages of adulterated methamphetamine do not qualify as pure

       methamphetamine because of the presence of the other substance. He is

       incorrect, inasmuch as the statute explicitly covers both adulterated and pure

       methamphetamine. I.C. § 35-48-4-1.1(a); see also Buelna, 20 N.E.3d at 143

       (observing that when methamphetamine is adulterated, the “‘total weight . . .

       and not [the drug’s] pure component’ should be considered”) (quoting Tobias v.

       State, 479 N.E.2d 508, 511 (Ind. 1985)). But even if he were correct, the two




       5
         Adulterated methamphetamine is defined as “methamphetamine in its final, extracted form that contains
       lingering impurities or has been diluted or cut with a foreign substance.” Buelna v. State, 20 N.E.3d 137, 146
       (Ind. 2014).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2933 | June 23, 2020                       Page 7 of 9
       packages containing pure methamphetamine totaled over ten grams. Therefore,

       the evidence is sufficient to support this conviction.


                                   B. Possession of Marijuana
[15]   To convict Thompson of Class B misdemeanor possession of marijuana, the

       State was required to prove beyond a reasonable doubt that Thompson

       knowingly possessed pure or adulterated marijuana. I.C. § 35-48-4-11(a)(1).


[16]   The officers who searched Thompson’s home found a green leafy substance. At

       trial, the forensic scientist who tested the substance testified that the substance

       “was found to contain marijuana.” Tr. Vol. II p. 94. The report, which was

       admitted into evidence, also stated that the substance was “found to contain

       Marijuana.” Tr. Ex. 13. Additionally, the officer who was present during the

       arrest and search testified that the “[g]reen leafy, plant like substance” had the

       characteristics of marijuana and tested positive for marijuana. Tr. Vol. II p. 74.

       A reasonable factfinder could conclude from this evidence that Thompson

       knowingly possessed marijuana.6 Therefore, the evidence is sufficient.




       6
         Thompson highlights a portion of the report that states that “[i]f the percent concentration of [THC] in the
       plant material needs to be determined,” the item must be resubmitted “for quantitative analysis.” Tr. Ex. 13
       (emphasis added). This does not mean that additional testing is required here because the percent
       concentration of THC did not need to be determined. The report definitively states that the substance was
       marijuana, which suffices to support the conviction.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2933 | June 23, 2020                       Page 8 of 9
[17]   The judgment of the trial court is affirmed.


       Bradford, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2933 | June 23, 2020   Page 9 of 9